Citation Nr: 0205113	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  91-55 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to the veteran's 
service-connected residuals of pulmonary tuberculosis.

2.  Entitlement to an increased evaluation for chronic 
reinfection type pulmonary tuberculosis, moderately advanced, 
arrested, with fibrothorax, currently evaluated as 20 percent 
disabling.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Clarence F. Rhea, Attorney




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to October 
1947.  This case came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The Board remanded this case for additional 
development in October 1991, October 1992, November 1993, 
April 1995.  

In an April 1999 decision, the Board determined that new and 
material evidence had been submitted to reopen the veteran's 
claim of entitlement to secondary service connection for 
hypertension, but denied service connection for hypertension 
as secondary to the veteran's service-connected pulmonary 
tuberculosis.  The Board also denied an increased evaluation 
in excess of 20 percent for residuals of pulmonary 
tuberculosis with fibrothorax and entitlement to a total 
rating based on individual unemployability.  The veteran 
appealed the case to the United States Court of Appeals for 
Veterans Claims (Court).  The Secretary of VA a filed an 
unopposed Motion for Remand of the issues denied in this case 
in light of the enactment of Veterans Claims Assistance Act 
of 2000 (VCAA), (now codified at 38 U.S.C.A. §§ 5100 et. seq. 
(West Supp. 2001)).  In a March 2001 order, the Court granted 
the Secretary's motion for Remand and vacated the portion of 
the Board's April 1999 decision that denied the veteran's 
claim of service connection for hypertension as secondary to 
his service-connected pulmonary tuberculosis, entitlement to 
an evaluation in excess of 20 percent for residuals of 
pulmonary tuberculosis with fibrothorax, and entitlement to a 
total rating based on individual unemployability.

In statements received in October and November 2000, the 
veteran raised the issues of clear and unmistakable error in 
the RO's 1950 decision reducing the veteran's 100 percent 
evaluation; entitlement to an earlier effective date of July 
1952 for a 100 percent evaluation for the residuals of 
pulmonary tuberculosis; entitlement to service connection for 
overexpansion of the right lung, chronic neck pain, chronic 
left shoulder pain, upper left chest pain, chronic low back 
pain, pulmonary hypertension with right side pain, and 
chronic right hip pain as secondary to his service-connected 
pulmonary tuberculosis; and entitlement to compensation under 
provisions of 1151 for heart attack due to VA treatment.  The 
Court has noted that 38 U.S.C.A. § 7105 (West 1991) 
establishes a series of very specific, sequential, procedural 
steps that must be carried out by a claimant and the RO or 
other "agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the BVA.  Absent a 
notice of disagreement, statement of the case, and 
substantive appeal, the Board does not have jurisdiction over 
these issues.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy 
v. Brown, 5 Vet. App. 554 (1993).  These issues are referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The medical evidence of record does not establish that 
the veteran's hypertension is proximately due to or the 
result of his service-connected residuals of pulmonary 
tuberculosis with fibrothorax.

2.  While active, the veteran's pulmonary tuberculosis was 
diagnosed as moderately advanced.

3.  The veteran's pulmonary tuberculosis has been inactive 
since 1949.

4.  The veteran's pulmonary tuberculosis with fibrothorax is 
manifested by dyspnea with exertion, emphysema, and chest 
wall pain.

5.  The veteran's only service-connected disability is 
residuals of pulmonary tuberculosis with fibrothorax, rated 
20 percent disabling.

6.  The veteran completed six years of college, has a degree 
in education, and worked as a school teacher for more than 30 
years, until retiring in 1990.

7.  The veteran's service-connected residuals of pulmonary 
tuberculosis alone is not of such severity as to preclude him 
from obtaining and retaining substantially gainful employment 
for which he is qualified.


CONCLUSIONS OF LAW

1.  Service connection for hypertension claimed as secondary 
to service-connected residuals of pulmonary tuberculosis is 
not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2001).

2.  The criteria for a rating in excess of 20 percent for 
residuals of pulmonary tuberculosis with fibrothorax are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.97, Diagnostic 
Code 6724 (2001).

3.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection 

Background

In the April 1999 decision, the Board determined that the new 
and material evidence had been submitted to reopen the 
veteran's claim for service connection for hypertension as 
secondary to the service-connected residuals of pulmonary 
tuberculosis.  The Court, by its March 2001 order, did not 
vacate this portion of the decision.  Accordingly, the claim 
remains reopened.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  The issue for adjudication is entitlement to 
service connection for hypertension as secondary to the 
veteran's service-connected pulmonary tuberculosis.

The veteran's service medical records do not show that he 
incurred hypertension during his active military service.  In 
fact, the veteran contends that his hypertension developed as 
a result of his respiratory disorder or from worry that he 
would infect other people with tuberculosis.

High blood pressure was first noted in the veteran's medical 
records in May 1978 and hypertension was diagnosed in 
November 1980. VA medical records from 1983 to 1987 show that 
the veteran continued to receive medication and treatment for 
hypertension.  However, such records do not show any 
relationship between the veteran's service-connected 
pulmonary tuberculosis and hypertension and do not contain an 
opinion that the veteran's hypertension is related to his 
service-connected respiratory disorder.

At a January 1992 VA hypertension examination, the examiner 
noted that the veteran gave a history of diagnosis of 
hypertension during treatment for tuberculosis, and indicated 
that the hypertension had been asymptomatic for the past 10 
months.  The diagnosis was hypertension, presently 
asymptomatic.  The examiner did not indicate that there was 
any relationship between the veteran's hypertension and his 
lung disorder.

In a report of a November 1992 VA examination, the examiner 
noted that the veteran's history of pulmonary tuberculosis in 
1949.  The examiner noted that the veteran currently concern 
was with hypertension, which had been present for seven or 
eight years and was well controlled with medication.  The 
examiner reviewed the veteran's current complaints, as well 
as a chest X-ray and the result of the EKG discussed above.  
The examiner concluded that there was no relationship between 
the veteran's tuberculosis and his hypertension.

The veteran was hospitalized in October 1993 for an acute 
myocardial infarction.  His history of pulmonary tuberculosis 
in service and hypertension were noted on the hospital 
summary.  

In a January 1994 letter, Dr. Cooper, the Chief of the 
Pulmonary Section of the VA Medical Center in Birmingham, 
noted that the veteran was service-connected for inactive 
pulmonary tuberculosis and recently developed progressive 
fibrothorax due to this disability.  Dr. Cooper stated his 
belief that the veteran's "claim of current disability due 
to previous service-connected condition should be 
supported." 

In an August 1995 VA pulmonary examination report, the 
examiner opined that the veteran had pulmonary insufficiency 
and cardiac problems secondary to his primary tuberculosis.

The September 1995 hospital summary notes the veteran's 
history of hypertension, coronary artery disease, and 
pulmonary tuberculosis.  However, neither hospital summary 
contains any indication that the veteran's hypertension was 
related to his service-connected respiratory disorder.

In a February 1998 letter, B. J. Patel, M.D., a private 
physician who specialized in cardiovascular disease, reported 
that the veteran had mild tuberculosis of his lung while in 
service, a history of coronary artery disease, and developed 
fibrothorax, associated with compensatory emphysema on the 
right lung secondary to the tuberculosis.  Dr. Patel noted 
that the veteran has palpitations, with frequent PVC's. Dr. 
Patel opined that the veteran probably has a right-sided 
increased pressure and pulmonary hypertension secondary to 
his lung conditions.  Dr. Patel further stated that the 
veteran's current health status is restrictive secondary to a 
combination of the heart and lung conditions and there is 
secondary effect of this on his heart from the lung 
condition, which restricted the veteran's physical activity 
and makes him unemployable.  Dr. Patel also opined that it is 
likely that the veteran's condition is service connected, 
which makes him partially disabled.

VA medical records from November 1999 to January 2002 and 
private medical records from 1998 to 2001 show continued 
medical treatment for hypertension.  

Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2001).  The law also provides that where a veteran 
has served 90 days or more during a period of war or after 
December 31, 1946, and develops hypertension to a degree of 
disability of 10 percent or more within one year of 
separation from such service, such disease shall be presumed 
to have been incurred in service.  38 C.F.R. § 3.307 (2001).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2001).  The Court has 
clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  To establish a claim 
for secondary service connection, a veteran must demonstrate 
that a current disability is the result of a service-
connected disability.  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  See Black v. Brown, 10 Vet. App. 279 
(1997).

The Board has reviewed the entire record and finds that the 
preponderance of the evidence is against the grant of service 
connection for hypertension as secondary to tuberculosis.  
The Board finds that the opinions of the two VA physicians, 
in November 1992 and 1998, who concluded that there was no 
causal relationship between the veteran's service-connected 
residuals of pulmonary tuberculosis and hypertension, were 
well-reasoned and based on findings consistent with the 
record as a whole.  The veteran was diagnosed and treated for 
tuberculosis immediately after his separation from service.  
After his recovery, his disability from the lung disorder 
remained relatively asymptomatic.  In 1982, more than 30 
years after his tuberculosis was in remission, he was given a 
diagnosis of hypertension.  The Board notes that while the 
Chief of the Pulmonary section at the Birmingham VAMC stated 
in January 1994, that the veteran's claim of current 
disability due to previous service-connected condition should 
be supported, his discussion refers to fibrothorax and makes 
no mention of hypertension.  Additionally, in August 1995, 
another VA physician opined that the veteran's cardiac 
problems were secondary to his primary tuberculosis.  Again 
however, this discussion only refers to "cardiac problems" 
and does not mention hypertension.  The evidence of record 
shows that the veteran had a diagnosis of coronary artery 
disease following a heart attack.

Moreover, although Dr. Patel concluded that the veteran 
probably has pulmonary hypertension secondary to 
tuberculosis, there are no clinical findings to support that 
conclusion.  Pulmonary hypertension is defined as "increased 
pressure (above 30 mmHg systolic and 12 mmHg diastolic) 
within the pulmonary arterial circulation."  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 801 (28th ed. 1994).  The 
record contains no such measurements.  Dr. Patel has offered 
no explanation how the veteran's overall high blood pressure 
readings are related to the conclusion that he probably has 
pulmonary hypertension.  Additionally, Dr. Patel did not 
explain the considerably delayed onset of pulmonary 
hypertension when compared to the onset of the pulmonary 
tuberculosis.  Finally, the Board points out that arterial 
hypertension is different from pulmonary hypertension.  The 
evidence of record shows diagnoses of arterial hypertension.

The Board has considered the doctrine of benefit of the 
doubt, which requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  However, in this case, the 
evidence is not in relative equipoise.  Therefore, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the 
doubt rule must be applied only when the evidence is in 
relative equipoise).  Accordingly, the Board finds that the 
preponderance of the evidence is against secondary service 
connection for hypertension.  
 
II.  Increased evaluation

Background

The veteran was granted service connection for tuberculosis 
by a June 1948 rating decision, on the basis of a definite 
diagnosis of tuberculosis within one year of discharge from 
active military service.   Evidence of record reflected that 
the veteran was hospitalized in March 1948 after he had had 
several episodes of hemoptysis.  The diagnosis was 
tuberculosis and in May 1948, a left pneumothorax was 
induced.  At that time, a physician reported an impression of 
moderately advanced tuberculosis of the upper lobe of the 
left lung.  Initially, the disability was rated 
noncompensable from October 1947 to March 29, 1948, and 100 
percent disabling thereafter.  In an August 1950 VA 
examination report, it was noted that a therapy board had 
decided in June 1950 to allow the lung to reopen.  The 
tuberculosis had been classified as arrested since May 25, 
1949.  Following evaluation and X-rays showing that the left 
lung remained 50 percent collapsed  with left pneumothorax 
and pleurisy, the diagnoses were chronic, reinfection-type, 
pulmonary tuberculosis, moderately advanced, arrested and 
induced left pneumothorax.

The graduated scale for rating pulmonary tuberculosis was 
applied by a September 1950 rating decision, which continued 
the 100 percent disability rating to July 29, 1952, followed 
by a 50 percent evaluation to July 28, 1956, followed by a 30 
percent rating to July 28, 1961, followed by a zero percent 
rating.  In a June 1987 rating decision, the zero percent 
rating was increased to 20 percent rating following a 
November 1986 VA examination noting decreased breath sounds 
in the left upper quadrant and X-rays showing pleural 
thickening and calcification throughout the left hemithorax.  
The 20 percent disability rating has remained in effect to 
the present.

VA X-rays taken in April 1990 were compared with the November 
1986 X-rays, and the radiologist reported that evidence of 
left fibrothorax was unchanged.  Fibrothorax is defined as 
"a condition characterized by adhesion of the two layers of 
pleura, the lung being covered by a thick layer of 
nonexpansible fibrous tissue ..."  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 629 (28th ed. 1994).  No evidence of acute 
process was seen.

During the pendency of this appeal, the veteran has undergone 
several VA examinations for rating purposes.  His chief 
complaint regarding his respiratory disorder has been 
shortness of breath.  Pulmonary functions tests in December 
1991 were interpreted as showing a mild restrictive deficit 
and no air flow obstruction.  When examined for hypertension 
in November 1992, chest X-rays showed left fibrothorax with 
diffuse pleural calcifications.  During the August 1995 VA 
examination, the veteran reported that he was very short of 
breath and that he wheezed a lot.  He also told the examiner 
that he had a "heart attack" in 1993.  On examination, 
there was an increased anterior posterior diameter of the 
chest.  There was a marked expiratory wheeze on the left.  X-
rays showed extensive left pleural calcification which had 
not changed.  There was no acute abnormality.  Pulmonary 
function tests showed forced expiratory volume at one second 
in the low normal range.  Total lung capacity was decreased 
compared to a June 1994 study, but was within normal limits.  
Diffusion capacity was normal.  The diagnosis was far 
advanced pulmonary tuberculosis, inactive since 1949.  The 
examiner opined that the veteran had pulmonary insufficiency 
and cardiac problems secondary to his primary tuberculosis.

An October 1996 thoracic computed tomography (CT) scan showed 
diffuse left pleural calcification resulting in a left 
fibrothorax with associated decreased volume of the left lung 
compared to the right.  The right lung was over-expanded, 
with the apex herniated to midline and displacing the trachea 
minimally to the left.  No evidence of acute air space 
disease was seen within either lung. The left lung had 
approximately one-fourth of the volume of the right lung, 
which was over-expanded to compensate for restrictive 
movement of the left lung from fibrothorax.  The impression 
was fibrothorax of the left lung from old healed tuberculosis 
emphysema.  

A January 1997 VA outpatient pulmonary clinic record showed 
that the veteran had minimal respiratory symptoms and mild 
restrictive changes on pulmonary function tests related to 
volume loss.

In an April 1998 rating decision, the RO granted service 
connection for fibrothorax.  The RO determined that under the 
rating criteria, fibrothorax must be evaluated in conjunction 
with the veteran's service-connected pulmonary tuberculosis.

The veteran testified in August 1998 that when his 
tuberculosis was active, he had advanced lesions.  He 
reported that at present three-quarters of his left lung was 
"not working," and he had worsening shortness of breath, 
thoracic pain associated with physical activity due to 
adhesion of the left lung to the chest wall, and decreased 
strength and energy.

VA medical records from November 1999 to January 2002 show 
continued complaints of chronic left chest wall pain and 
difficulty breathing.  There were decreased breath sounds 
throughout on the left and dullness on percussion greater on 
the left than the right.  The impressions included history of 
tuberculosis with chronic chest wall pain on the left side 
secondary to fibrothorax and COPD.  A 5/00 CT of the thorax 
revealed left calcified fibrothorax related to prior healed 
tuberculosis with no active disease or lung mass.

A February 2001 private medical report noted the veteran's 
history of pulmonary tuberculosis in service status post 
pneumothorax.  The veteran reported significant shortness of 
breath on exertion with treatment by inhalers.  On 
evaluation, there were no breath sounds on the left, clear 
breath sounds on the right, and no difficulty breathing.  The 
assessment was status post pneumothorax for tuberculosis and 
some COPD based on medication and history.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  Separate diagnostic codes identify the various 
disabilities. In the evaluation of service-connected 
disabilities the entire recorded history, including medical 
and industrial history, is considered so that a report of a 
rating examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  38 
C.F.R. §§ 4.1, 4.2, 4.10 (2001).  The current level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a reasonable doubt as to 
the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102 (and as amended at 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001)) 4.3, 4.7 (2001). 
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).

The veteran's service-connected chronic, reinfection type 
pulmonary tuberculosis, moderately advanced, arrested, with 
fibrothorax has been evaluated by the RO under Diagnostic 
Code 6724.  As the veteran was entitled to compensation for 
pulmonary tuberculosis since the 1950s, his disability is 
evaluated under the ratings for pulmonary tuberculosis 
entitled on August 19, 1968.  His rating is unaffected by the 
changes to the rating schedule subsequent to August 19, 1968. 

The general rating formula for inactive pulmonary 
tuberculosis provides for a 100 percent rating for two years 
after the date of inactivity, following active pulmonary 
tuberculosis.  Thereafter, for four years, or in any event to 
six years after date of inactivity, a 50 percent rating is 
assigned.  Thereafter, for five years, or to eleven years 
after date of inactivity, a 30 percent rating is assigned.  
Following far advanced lesions diagnosed at any time while 
the disease process was active, a minimum 30 percent rating 
is assigned.  Following moderately advanced lesions provided 
there is continued disability, emphysema, dyspnea on 
exertion, impairment of health, etc., a 20 percent rating is 
assigned.  Otherwise, a noncompensable rating is assigned.  
The notes following the general rating formula specify that 
the graduated 50-percent and 30-percent ratings and the 
permanent 30 percent and 20 percent ratings for inactive 
pulmonary tuberculosis are not to be combined with ratings 
for other respiratory disabilities.  38 C.F.R. § 4.97, 
Diagnostic Code 6724 (2001). 

The Board has reviewed the entire record and finds no basis 
for award of a rating in excess of 20 percent for the 
veteran's service-connected residuals of pulmonary 
tuberculosis.  His tuberculosis has been inactive since 1949.  
When it was active, the associated lesions were described as 
moderately advanced.  Although the report of the August 1995 
VA examination contains a diagnosis of far advanced pulmonary 
tuberculosis, inactive since 1949, the rating criteria 
require that the diagnosis of far advanced lesions be made 
while the disease process is active to support the assignment 
of a minimum 30 percent rating.  Thus, the 1995 description 
cannot be the basis for the assignment of an increased 
rating.  The veteran has some dyspnea with exertion, 
emphysema, and chest wall pain.  Being thus symptomatic after 
having moderately advanced tuberculosis lesions, his 
respiratory disorder warrants the 20 percent rating currently 
in effect.

The veteran has asserted that he should be separately rated 
for fibrothorax.  He has implied that fibrothorax is a 
separate and secondary manifestation of his tuberculosis, 
with associated disability that is not anticipated by a 
rating under Diagnostic Code 6724.  However, the regulation 
specifically provides that the permanent 30 and 20 percent 
ratings for inactive pulmonary tuberculosis are not to be 
combined with ratings for other respiratory disabilities. The 
regulation thus prohibits the assignment of a separate 
disability evaluation for the fibrothorax. Accordingly, the 
Board concludes that it was proper for the RO to include 
fibrothorax with arrested pulmonary tuberculosis under one 
rating of 20 percent.  

In reaching its decision, the Board has considered the 
veteran's complete disability history as well as the current 
clinical manifestation and the effect the disability may have 
on the earning capacity of the veteran. However, without 
evidence to show that the veteran's tuberculosis has been 
recently active or that the lesions were diagnosed as far 
advanced while the disease was active, his overall disability 
picture does not more closely approximate the criteria for 
the next higher schedular rating of 30 percent. The 
preponderance of the evidence does not support an evaluation 
in excess of 20 percent.  Accordingly, the claim is denied.

The Board further finds that this claim does not present such 
an exceptional or unusual disability picture as to warrant an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2001).  The evidence does not show that the 
veteran has been hospitalized frequently for his chronic, 
reinfection type pulmonary tuberculosis, moderately advanced, 
arrested, with fibrothorax.  In addition, the evidence does 
not show that this disability has caused a marked 
interference with employment.  Therefore, the Board finds 
that the evidence reflects that the overall disability 
picture does not rise to a level which would warrant 
assigning this disability a compensable rating. 38 U.S.C.A. 
§§ 1155; 38 C.F.R. § 3.321(b)(1).

III.  Individual unemployability

The veteran contended that he was unemployable due to his 
service-connected respiratory disorder.  The veteran reported 
that he had six years of college education with degree in 
education.  He reported in 1990 that he had worked from 1972 
to 1990 for the same school district as a school teacher.  He 
explained at his hearing in 1998 that he had stopped working 
due to his lung condition; he simply did not sign a contract 
to teach for the following year.  In several statements as 
well as hearing testimony of record, the veteran has reported 
that he is unable to work primarily due to breathing 
difficulties and chest pain as well as the fear of giving the 
students tuberculosis.

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  Total ratings for 
compensation purposes are authorized for any disability that 
is found to be sufficient to produce unemployability without 
regard to advancing age.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.340, 3.341 (2001).

Consideration of a total evaluation based on unemployability 
requires that, if there is only one service-connected 
disability, it must be rated at 60 percent or more.  If there 
are two or more disabilities, at least one must be rated at 
40 percent or more with the additional service connected 
disabilities to result in a combined evaluation of 70 percent 
or more.  It is further provided that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  For the above 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a) (2001).

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.   38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating. 38 C.F.R. § 4.19 (2001).  In 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992), the Court 
referred to apparent conflicts in the regulations pertaining 
to Individual Unemployability benefits. Specifically, the 
Court indicated that there was a need for discussing whether 
the standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  Subsequent thereto, the VA General Counsel 
concluded that the controlling VA regulations generally 
provided that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities shall be rated 
totally disabled, without regard to whether an average person 
would be rendered unemployable by such circumstances.  Thus, 
the criteria include a subjective standard.  It was also 
determined that "Unemployability" is synonymous with the 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (1991).  In determining whether 
a veteran is entitled to individual unemployability, neither 
his nonservice-connected disabilities nor his advancing age 
may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  Thus, in deciding the claim, the Board may not 
favorably consider the effects of the veteran's nonservice-
connected disabilities with respect to their degree of 
interference with the veteran's unemployability.

Indeed, the Court has since stated that in order for a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor, which takes his case outside of the norm.  The 
sole fact that he is unemployed or has difficulty obtaining 
employment is not enough.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  If total 
industrial impairment has not been shown, the VA is not 
obligated to show that a veteran is incapable of performing 
specific jobs in considering a claim for a total rating based 
on individual unemployability.  See Gary v. Brown, 7 Vet. 
App. 229 (1994).

Service connection is in effect only for pulmonary 
tuberculosis, chronic reinfection type, moderately advanced, 
arrested, with fibrothorax, rated 20 percent disabling.  The 
Board has reviewed the entire record and has concluded, as 
discussed above, that the veteran's service-connected 
disability is properly rated.  Therefore, he does not meet 
the percentage prerequisites for entitlement to TDIU under 
38 C.F.R. § 4.16(a) (one disability rated at least 60 
percent, or a combined rating of 70 percent or more, with one 
service-connected disability rated at 40 percent or more).  
However, the veteran may be entitled to TDIU based on 
extraschedular considerations.  The question to be addressed 
is whether there are unusual circumstances, peculiar to this 
veteran, which prevent him from having the usual amount of 
success to be expected in overcoming the handicap of his 
disabilities.

After a contemporaneous review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's TDIU claim.  While the veteran has contended 
that he is unable to work due his service-connected residuals 
of pulmonary tuberculosis, the medical documentation of 
record does not indicate that the veteran's service-connected 
disability alone would preclude all forms of substantial 
employment.

The Board notes that the record does contain some opinions in 
the file to the effect that the veteran is unemployable or 
that he was not able to return to his previous occupation as 
a math teacher.  In January 1994, Dr. Cooper, the Chief of 
the Pulmonary Section at a VA medical facility wrote to 
support the veteran's claim for disability from work due to 
service-connected disability, and expressed the opinion that 
the veteran's shortness of breath made it impossible for him 
to continue with his work as a math teacher.  However, Dr. 
Cooper did not indicate that the veteran was unable to secure 
or follow a substantially gainful occupation due to his 
service-connected disability.  Inability to return to a 
previous occupation does not necessarily mean that the 
veteran is unable to engage in any type of gainful activity.  
Moreover, Dr. Patel's February 1998 opinion indicates that he 
considered the veteran to be unemployable due to a 
combination of the service-connected inactive pulmonary 
tuberculosis and a cardiac condition for which service 
connection is not in effect.  While the Board does not wish 
to minimize the nature and extent of the veteran's overall 
physical disability, the evidence of record does not support 
the veteran's claim that his service-connected disability of 
residuals of pulmonary tuberculosis alone prevented him from 
engaging in substantially gainful employment consistent with 
his education and occupational experience, and without regard 
to age or nonservice-connected disabilities.  Given his 
educational attainment, and his long work history, the Board 
concludes that the veteran has the education and experience 
to obtain and maintain sedentary employment. 

Similarly, there is no evidence that the veteran's disability 
picture is so exceptional or unusual to render inapplicable 
the schedular standards and insufficient evidence that the 
veteran is unable to secure substantially gainful employment 
by reason of his service connected disability.  Therefore, 
referral to the Director, Compensation and Pension Service 
for extra-schedular consideration is not warranted. 38 C.F.R. 
§ 4.16(b) (2001).

Therefore, the Board finds that the veteran is not entitled 
to a total disability rating for compensation purposes based 
on individual unemployability.


IV.  VCAA

The Board notes that there was a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001); see 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In the present case, the Board concludes that 
the veteran has been informed of the applicable laws and 
regulations, the evidence needed to substantiate his claim, 
VA's notification requirements by multiple statements of the 
case, supplemental statements of the case, Board remands, and 
the March 2001 order of the Court.  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured the veteran's service 
medical records, his VA clinical records and private medical 
records.  The veteran has not notified VA of any additional 
medical records that should be obtained.  Moreover, the 
veteran appeared at hearings and presented testimony at the 
RO.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to his case.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist, and that 
under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).   

ORDER

An evaluation in excess of 20 percent for residuals of 
pulmonary tuberculosis with fibrothorax is denied.  Service 
connection for hypertension claimed as secondary to service-
connected residuals of pulmonary tuberculosis is denied. 
Entitlement to a total disability rating for compensation 
purposes based on individual unemployability is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

